Citation Nr: 0708837	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  02-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1995 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board in December 
2003, when it was remanded for further development.


FINDING OF FACT

The veteran does not currently suffer from a diagnosed 
chronic disability of the lower back related to her active 
duty service.


CONCLUSION OF LAW

A chronic lower back disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
chronic lower back disability be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated April 2004, and again 
in July 2004.  Moreover, in these letters, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that both letters were sent to the 
appellant prior to a November 2005 supplemental statement of 
the case issued in connection with RO readjudication of the 
issue.  Thus, the appellant was provided with ample time to 
benefit from the notice prior to the most recent RO 
adjudication of the case.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the April 2004 and July 2004 
letters expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish ratings or effective dates.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters in April and July 2004 in which it 
advised the veteran of the need to submit evidence showing 
that the nature and history of her claimed back disability.  
Since the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for a 
back disability, no ratings or effective dates will be 
assigned and any questions of notice regarding such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded a VA examination.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to these issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The veteran claims entitlement to service connection for a 
back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Significantly, the most probative medical evidence of record 
indicates that the veteran has never been diagnosed with any 
chronic disability of the back, although it is apparent that 
she has experienced recurring episodes of back pain.  The 
veteran directs the Board's attention to an April 2001 VA 
treatment record and, specifically, a notation of the 
veteran's history stating: "a history of chronic, mechanical 
lower back pain on and off."  The Board observes that the 
use of the word "chronic" in the medical report is not 
sufficient to establish a medical diagnosis of a chronic 
disability; there must be a diagnosed medical pathology or 
disability associated with the symptom of pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet.App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  In addition, it is apparent that the notation 
of "a history" of chronic pain is not a clinical 
determination upon examination but a reflection of the 
veteran's report of her history of symptoms.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).

This absence of any medically detected, identified, pathology 
reoccurs when the comment about the veteran's history is 
repeated in the "Diagnosis" section of the report.  The 
diagnosis given is "Chronic, mechanical lower back pain, 
normal examination, however, still continues to have 
residual."  The clinical examination revealed no objective 
signs of chronic disability and no cause for the reported 
back pain is shown to have been medically identified in this 
report.  Indeed, the subsequent medical reports, discussed in 
detail below, include diagnostic testing and imaging studies 
which continue to find no clinical indication of any chronic 
disability of the back.

The veteran underwent a VA examination in September 2002 in 
association with this claim, and no chronic disability of the 
back was found.  The examiner specifically investigated the 
veteran's reported symptoms, studied the veteran's medical 
history, and reviewed x-ray studies in an attempt to 
ascertain the nature and etiology of the veteran's reported 
back symptoms.  However, the clinical impression was "most 
likely, she has a recent lumbar strain.  X-rays have been 
taken to rule out any mechanical defects. ... X-rays of 
lumbarsacral spine normal but for slight lumbar curve."  
Thus, no chronic disability was found, and the veteran's 
symptoms were medically attributed to "recent lumbar 
strain."  These findings specifically address the questions 
at issue in this case, and are highly probative in that the 
professional medical expert reviewed and considered the 
pertinent medical history before thoroughly examining the 
veteran and explaining the conclusions drawn.

The Board has carefully reviewed the entirety of the 
veteran's medical records in the claims file but finds no 
medical evidence inconsistent with the September 2002 VA 
examination findings, and absolutely no medical diagnosis of 
a chronic back disability.  In the veteran's VA treatment 
records, an August 2002 record shows an image-study 
evaluation of the veteran's back but shows no chronic 
acquired disability:  "Views of lumbar spine demonstrate 
minimal lower lumbar levoscoliotic curvature.  No other 
localizing signs of bone or soft tissue abnormality observed 
throughout the submitted set  of films."

A July 2004 treatment record, along with its August 2004 
follow-up addendum, has also been considered in this case.  
The July 2004 consultation involved the veteran's complaints 
of "intermittent back pain" and, notably, contains the 
doctor's impression of "chronic intermittent low back 
pain."  To this extent, although the impression contains the 
word "chronic," the Board again observes that no disability 
is diagnosed.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
supra; Sanchez-Benitez v. West, supra.  As of the time of the 
authoring of the July 2004 report, the doctor had not 
identified or medically diagnosed any pathology causing the 
veteran's pain; the doctor merely noted the possibility of 
suspected "bulging disc as oppose[d] to a herniated disc."

Following up on the July 2004 consultation, an August 2004 
report from the same doctor discusses his findings upon 
performing a diagnostic MRI on the veteran's lumbar spine: 
"Unremarkable MRI of the lumbar spine without significant 
lesions."  Most significantly, "[n]o herniated or extruded 
disc is seen."  Additionally, "[g]eneral preservation of 
vertebral body height and interspaces" was observed, and 
"[n]o fractures or fracture dislocation or subluxation 
noted."  Also, "no significant desiccation of the annulus 
other than minimal narrowing of the L1-2 interspace and to a 
lesser extent the L2-3 and L3-4 interspaces."  There was 
also noted to be no sign of extruded or free fragments, no 
neurofominal stenosis identified, and no intramedullary or 
evidence of extramudullary intradural or extradural lesion 
was seen.  In summary, the diagnostic testing revealed no 
indication of any mechanical disability of the veteran's 
back, including no evidence of any disc pathology.

Reviewing the service medical records, the Board continues to 
find that the veteran has never been diagnosed with specific 
chronic pathology of the back.  In December 1997 the veteran 
was evaluated for complaints of left leg pain and she 
reported a history of back pain.  The treating physician 
offered a diagnosis of "mild sciatica" and instructed the 
veteran to return to the clinic if the problem got worse in 
"any way."  There is no indication that the veteran 
returned to the clinic for follow-up treatment from that 
episode of sciatica; this suggests that the symptoms were 
acute in nature and resolved at that time.  In any event, the 
Board cannot find that a diagnosis of an episode of "mild 
sciatica" constitutes a medical determination of a chronic 
back disability.  Although the veteran has asserted that she 
continues to have nerve involvement from a chronic back 
disability, including in her April 2002 notice of 
disagreement, a chronic disability of this nature was not 
diagnosed during service and no such disability has been 
diagnosed following service.

The veteran was also evaluated in January 1999 for "upper 
back 'sharp' pain" with reported onset of three days prior 
to the consultation.  The Board notes that the "upper" back 
pain may be generally unrelated to the veteran's current 
claim for service connection for a low back disability, but 
has carefully reviewed this in-service treatment record to 
give every consideration to the veteran's claim.  The 
physician examined the veteran and concluded that she was 
suffering from "mechanical back pain" for which he 
apparently prescribed Motrin as treatment.  There is no 
record of the veteran seeking any follow-up care in the 
aftermath of this consultation.

In August 1999, the veteran was evaluated for the return of 
"recurrent" lower back pain, with the reported last 
incident occurring one year prior, and it was noted that the 
pain was not radiating to the legs on this occasion.  Upon 
examination, the veteran was diagnosed with "L-S strain" 
and prescribed Naprosyn, Flexeril, ice and heat therapy, and 
a back hygiene program.  The veteran was instructed to return 
to the clinic if the symptoms did not improve within a week, 
and there is no indication that the veteran sought any 
follow-up treatment.

In sum, it is apparent that the veteran experienced episodes 
of back pain during service.  For the purposes of service 
connection analysis, the question is not whether she 
experienced back pain during service, but whether a 
particular chronic disability of the back was incurred or 
aggravated during service.  The service medical records do 
not refer to any back injury and show no evidence that any 
medical professional examining the veteran ever identified or 
diagnosed a chronic disability of the back during the 
veteran's three recorded episodes of back pain between 
December 1997 to August 1999.  The service medical records 
were reviewed by the September 2002 VA examiner and the 
instances of lower back pain and sciatica were specifically 
cited in the examination report discussion.  Yet, even in 
hindsight and with consideration of the veteran's recurring 
instances of back pain, the clinical findings upon 
examination revealed no chronic disability and prompted the 
examiner's medical opinion that "it is not as likely as not 
that her present symptomatology of lower back pain is related 
to her problem in service."  Altogether, the competent 
medical evidence indicates that the veteran's episodes of 
back pain have not been manifestations of any chronic 
disability, and no medical professional has come to the 
conclusion that the veteran has any chronic disability of the 
back.

Thus, the Board is presented with a record that shows that 
the veteran has a history of episodes of back pain, but when 
evaluated by medical professionals regarding her back pain in 
service and after service, no clinical indication of any 
chronic disability has ever been found.  Instead, the veteran 
has been repeatedly diagnosed with multiple acute instances 
of "strain" to her back, without any underlying chronic 
disability of the back.  The veteran's back symptoms have 
been evaluated by medical professionals on several occasions, 
with no chronic disability diagnosed.  Although "chronic" 
mechanical back pain has been noted at times, the notation of 
the veteran's history of pain is not a clinical diagnosis of 
a pathology and, moreover, no chronic disability has even 
been found and associated with the reports of back pain.

The Board emphasizes that it finds no reason to doubt the 
credibility of the veteran nor the sincerity of her claim 
that she experiences back pain.  However, the competent 
medical experts of record attribute the pain to acute strain, 
rather than any chronic disability or disorder.  The Board 
acknowledges that the veteran herself, in correspondence 
including her April 2002 notice of disagreement and her 
November 2002 substantive appeal, asserts that she in fact 
has a chronic disability of the back which was incurred in 
service and is demonstrated by a trend of back symptoms.  The 
Board understands fully the veteran's contentions, however, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, she is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Likewise, 
the Board acknowledges the veteran's November 2002 argument 
that, despite the lack of a medically diagnosed chronic back 
disability, her documented "trend" of back symptoms is 
sufficient for VA to recognize a chronic pathology.  However, 
the Board may not draw its own medical conclusions regarding 
the veteran's back; the Board must rely upon the conclusions 
of trained personnel in medically evaluating the nature and 
etiology of the veteran's back symptoms.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Thus, the Board finds that 
the weight of the probative evidence shows that the veteran 
does not currently suffer from a chronic disability of the 
back.  Service connection cannot be established without a 
current chronic disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Should a medical diagnosis of chronic low back disability be 
made in the future, the veteran may request that her service 
connection claim be reopened.  However, based on the 
competent evidence now of record, the Board is unable to find 
a basis for granting the veteran's appeal. 


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


